DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 13-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0117596 (Cao) in view of “Microwave Tomography: Theoretical and Experimental Investigation of the Iteration Reconstruction Algorithm” (Semenov).

Regarding claim 1, Cao discloses an Electromagnetic Interference Pattern Recognition Tomography (EMIPRT) method for use in an image reconstruction system (“one skilled in the art will further appreciate that embodiments are equally applicable for the detection and conversion of other high frequency electromagnetic energy” [0020],  “an imaging system includes a computer programmed to reconstruct original CT projection data” [0009]), comprising: 
via an electromagnetic tomography system, generating electromagnetic field data corresponding to an object in an imaging domain (“The operating environment of disclosed embodiments is described with respect to a sixty-four-slice computed tomography (CT) system. However, it will be appreciated by those skilled in the art that disclosed embodiments are equally applicable for use with other multi-slice configurations, or other imaging systems in general, such as an x-ray system on a c-arm or a micro-CT system, as examples. Moreover, disclosed embodiments will be described with respect to the detection and conversion of x-rays. However, one skilled in the art will further appreciate that embodiments are equally applicable for the detection and conversion of other high frequency electromagnetic energy” [0020]); and 
using the generated electromagnetic field data, repeatedly, in recursive manner (Entire FIG 6 flow chart, but specifically “Acquire projection data” [FIG 6, 604] and “Iterate in Projection space?” [FIG 6, 616 and 618]): 
forming an undisturbed electromagnetic interference image (“Acquire projection data” [FIG 6, 604]), forming a disturbed electromagnetic interference image based at least in part on the undisturbed electromagnetic interference image (“Reconstruct” [FIG 6, 606]), recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interference images (“Acquire projection data” [FIG 6, 604] “after only the first pass through step 614, the image may be reconstructed. Or, iteration may be conducted in either the projection space or and/or the image space. That is, iterations may be performed to revise the noise-removed projection data by subsequently estimating the noise in image space based at least on reconstruction of the noise-removed projection data from a previous step” [0041]  where the reconstructed image teaches the undisturbed electromagnetic interference image, and the noise-removed projection data teaches the disturbed electronic interference images), and
forming a superposition image by nullifying or diminishing the recognized electromagnetic interference patterns from the disturbed electromagnetic interference image (“Or, iterations may be performed to revise the noise-removed projection data by subsequently modifying the estimated noise in projection space based at least on the noise-removed projection data from a previous step, and prior to reconstructing the final image. Thus, at step 616 if iterating 618 in projection space, then control returns to step 612. If not 620, then at step 622 and image is reconstructed, and at step 624, method 600 determines whether iterating in image space. If so 626, then control returns to step 608 and the process repeats therefrom. If not 628, then the process ends 630” [0041]  By removing/nullifying/diminishing the noise pattern from the image, and reconstructing the images without the noise, a superposition image is formed from the “disturbed” (noise removed projection data) over the previous image, the original projection data).
Cao does not explicitly disclose wherein the electromagnetic field data is measured at a plurality of receivers after being produced at a plurality of transmitters and interacting with the object. 
	However, a like reference Semenov teaches “mathematical algorithms that synthesize a plane wave through the use of transmitters located equidistantly on the perimeter of the cylindrical working chamber transmitters, and transfer scattered-field data from cylindrically located receivers to a straight line behind the object” (page 133, paragraph 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao to use transmitters and receivers as taught by Semenov, to accurately acquire projection or object data. 

Regarding claim 2, the combination of Cao and Semenov generally discloses the method above, and further Semenov teaches the step of forming a disturbed electromagnetic interference image based at least in part on the undisturbed electromagnetic interference image includes forming a disturbed electromagnetic interference image based at least in part on determination of an object factor that is a function of the differences between experimentally electromagnetic fields and electromagnetic fields calculated during the step of forming an undisturbed electromagnetic interference image (“The scattered EM field is calculated with these permittivities taken as the input data for the direct problem solution. After that, the difference between the calculated scattered field and the measured one is used to calculate a correction to the object permittivity. When a repetition of these calculational steps shows a convergence (if any) it means that a precise solution of the inverse problem is achieved” (page 133, paragraph 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao to base the image differences on the electric fields as taught by Semenov, to accurately acquire modified data. 

Regarding claim 9, the combination of Cao and Semenov generally discloses the method above, and further Cao discloses a step, carried out after each repeated step of forming a superposition image (“Iterate in Projection space?” [FIG 6, 616 and 618]).
Cao does not explicitly disclose of determining whether a convergence objective has been reached.
However, a like reference Semenov teaches (“When a repetition of these calculational steps shows a convergence (if any) it means that a precise solution of the inverse problem is achieved” (page 133, paragraph 2)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao of determining whether a convergence objective has been reached as taught by Semenov, to accurately acquire modified data. 

Regarding claim 13, the combination of Cao and Semenov generally discloses the method above, and further Cao discloses the steps of forming an undisturbed electromagnetic interference image, forming a disturbed electromagnetic interference image based at least in part on the undisturbed electromagnetic interference image, recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interference images, and forming a superposition image by nullifying or diminishing the recognized electromagnetic interference patterns from the disturbed electromagnetic interference image are carried out sequentially (FIG 6, shows the steps carried out sequentially, and also [0041]).

Regarding claim 14, the combination of Cao and Semenov generally discloses the method above, and further Cao discloses a step of displaying the superposition image via a display unit (“An associated display 42 allows the operator to observe the reconstructed image and other data from computer 36” [0023]).

Regarding claim 15, Cao discloses an image reconstruction system using electromagnetic interference pattern recognition tomography (“one skilled in the art will further appreciate that embodiments are equally applicable for the detection and conversion of other high frequency electromagnetic energy” [0020],  “an imaging system includes a computer programmed to reconstruct original CT projection data” [0009]), comprising: 
an electromagnetic tomography system that generates electromagnetic field data corresponding to an object in an imaging domain (“The operating environment of disclosed embodiments is described with respect to a sixty-four-slice computed tomography (CT) system. However, it will be appreciated by those skilled in the art that disclosed embodiments are equally applicable for use with other multi-slice configurations, or other imaging systems in general, such as an x-ray system on a c-arm or a micro-CT system, as examples. Moreover, disclosed embodiments will be described with respect to the detection and conversion of x-rays. However, one skilled in the art will further appreciate that embodiments are equally applicable for the detection and conversion of other high frequency electromagnetic energy” [0020]), , the electromagnetic tomography system including:
 a processing center that, using the generated electromagnetic field data, repeatedly, in recursive manner  (Entire FIG 6 flow chart, but specifically “Acquire projection data” [FIG 6, 604] and “Iterate in Projection space?” [FIG 6, 616 and 618]), carries out steps of: 
forming an undisturbed electromagnetic interference image (“Acquire projection data” [FIG 6, 604]), 
forming a disturbed electromagnetic interference image based at least in part on the undisturbed electromagnetic interference image, recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interface images (“Reconstruct” [FIG 6, 606]), recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interface images (“Acquire projection data” [FIG 6, 604] “after only the first pass through step 614, the image may be reconstructed. Or, iteration may be conducted in either the projection space or and/or the image space. That is, iterations may be performed to revise the noise-removed projection data by subsequently estimating the noise in image space based at least on reconstruction of the noise-removed projection data from a previous step” [0041]  where the reconstructed image teaches the undisturbed electromagnetic interference image, and the noise-removed projection data teaches the disturbed electronic interference images), and 
forming a superposition image by nullifying or diminishing the recognized electromagnetic interference patterns from the disturbed electromagnetic interference image (“Or, iterations may be performed to revise the noise-removed projection data by subsequently modifying the estimated noise in projection space based at least on the noise-removed projection data from a previous step, and prior to reconstructing the final image. Thus, at step 616 if iterating 618 in projection space, then control returns to step 612. If not 620, then at step 622 and image is reconstructed, and at step 624, method 600 determines whether iterating in image space. If so 626, then control returns to step 608 and the process repeats therefrom. If not 628, then the process ends 630” [0041]  By removing/nullifying/diminishing the noise pattern from the image, and reconstructing the images without the noise, a superposition image is formed from the “disturbed” (noise removed projection data) over the previous image, the original projection data). 
Cao does not explicitly disclose a plurality of electromagnetic transmitters, a plurality of receivers that measure the electromagnetic data after being produced at the plurality of transmitters and interacting with the object, and a boundary apparatus. 
	However, a like reference Semenov teaches “mathematical algorithms that synthesize a plane wave through the use of transmitters located equidistantly on the perimeter of the cylindrical working chamber transmitters, and transfer scattered-field data from cylindrically located receivers to a straight line behind the object” (page 133, paragraph 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao to use transmitters and receivers as taught by Semenov, to accurately acquire projection or object data. 

Regarding claim 16, the combination of Cao and Semenov generally discloses the method above, and further Semenov teaches the step of forming a disturbed electromagnetic interference image based at least in part on the undisturbed electromagnetic interference image includes forming a disturbed electromagnetic interference image based at least in part on determination of an object factor that is a function of the differences between experimentally electromagnetic fields and electromagnetic fields calculated during the step of forming an undisturbed electromagnetic interference image (“The scattered EM field is calculated with these permittivities taken as the input data for the direct problem solution. After that, the difference between the calculated scattered field and the measured one is used to calculate a correction to the object permittivity. When a repetition of these calculational steps shows a convergence (if any) it means that a precise solution of the inverse problem is achieved” (page 133, paragraph 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao to base the image differences on the electric fields as taught by Semenov, to accurately acquire modified data.  

Regarding claim 17, the combination of Cao and Semenov generally discloses the image reconstruction system above, and further Cao discloses a step, carried out after each repeated step of forming a superposition image (“Iterate in Projection space?” [FIG 6, 616 and 618]).
Cao does not explicitly disclose of determining whether a convergence objective has been reached.
However, a like reference Semenov teaches (“When a repetition of these calculational steps shows a convergence (if any) it means that a precise solution of the inverse problem is achieved” (page 133, paragraph 2)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao of determining whether a convergence objective has been reached as taught by Semenov, to accurately acquire modified data. 

Regarding claim 21, the combination of Cao and Semenov generally discloses the method above, and further Cao discloses the steps of forming a disturbed electromagnetic interference image based at least in part on the undisturbed electromagnetic interference image, recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interference images, and forming a superposition image by nullifying or diminishing the recognized electromagnetic interference patterns from the disturbed electromagnetic interference image are carried out sequentially (FIG 6, shows the steps carried out sequentially, and also [0041]).

Regarding claim 22, the combination of Cao and Semenov generally discloses the method above, and further Cao discloses a display unit that displays the superposition image (“An associated display 42 allows the operator to observe the reconstructed image and other data from computer 36” [0023]).
Claims 10-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0117596 (Cao) in view of “Microwave Tomography: Theoretical and Experimental Investigation of the Iteration Reconstruction Algorithm” (Semenov) and US Publication 2014/0155740 (Semenov ‘740).

Regarding claim 10, the combination of Cao and Semenov generally discloses the method above, but does not explicitly disclose the method is used as part of a method of generating 4D differential (dynamic) fused images. 
	However, a like reference Semenov ‘740 teaches “It will be appreciated that in at least some embodiments, the systems, apparatuses and methods presented hereinabove may be incorporated into a 4D EMT differential (dynamic) fused imaging system. 4D EMT differential (dynamic) fused imaging system suitable for use with one or more preferred embodiments of the present invention are described in Appendix B” [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao and Semenov as part of a method of generating 4D differential (dynamic) fused images Semenov ‘740 accurately acquire modified data. 

Regarding claim 11, the combination of Cao, Semenov and Semenov ‘740 generally discloses the method above and further Semenov ‘740 teaches generating 4D differential (dynamic) fused images includes combining at least one successively-formed images indicating relative physiological change with a baseline anatomical image for display as a single unified image (“reveal the pathophysiological changes in brain tissue that result from the stroke” [0011], “At least some embodiments of the EMT systems presented herein, including without limitation the mobile embodiments such as the one presented in FIGS. 29-31 and the wearable cap of FIG. 32, may be utilized advantageously outside of the clinical setting. FIG. 33 is a pictorial illustration of a timeline for use of an EMT system, including the cap of FIG. 32, for imaging a human head in response to the onset of stroke symptoms in a patient.” [0123] displays a unified image).

Regarding claim 12, the combination of Cao, Semenov and Semenov ‘740 generally discloses the method above and further Semenov ‘740 teaches the method of generating 4D differential (dynamic) fused images is used as part of a method of monitoring viability and/or functional conditions of biological tissue utilizing 4D dynamic fused electromagnetic pattern recognition tomography (“reveal the pathophysiological changes in brain tissue that result from the stroke” [0011], “At least some embodiments of the EMT systems presented herein, including without limitation the mobile embodiments such as the one presented in FIGS. 29-31 and the wearable cap of FIG. 32, may be utilized advantageously outside of the clinical setting. FIG. 33 is a pictorial illustration of a timeline for use of an EMT system, including the cap of FIG. 32, for imaging a human head in response to the onset of stroke symptoms in a patient.” [0123] use the image to monitor function of biological tissue).

Regarding claim 18, the combination of Cao and Semenov generally discloses the method above, but does not explicitly disclose the steps carried out by the processing center are used as part of a method of generating 4D differential (dynamic) fused images. 
However, a like reference Semenov ‘740 teaches “It will be appreciated that in at least some embodiments, the systems, apparatuses and methods presented hereinabove may be incorporated into a 4D EMT differential (dynamic) fused imaging system. 4D EMT differential (dynamic) fused imaging system suitable for use with one or more preferred embodiments of the present invention are described in Appendix B” [0124]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the imaging system of Cao and Semenov as part of a method of generating 4D differential (dynamic) fused images Semenov ‘740 accurately acquire modified data. 

Regarding claim 19, the combination of Cao, Semenov and Semenov ‘740 generally discloses the method above and further Semenov ‘740 teaches generating 4D differential (dynamic) fused images includes combining at least one successively-formed images indicating relative physiological change with a baseline anatomical image for display as a single unified image (“reveal the pathophysiological changes in brain tissue that result from the stroke” [0011], “At least some embodiments of the EMT systems presented herein, including without limitation the mobile embodiments such as the one presented in FIGS. 29-31 and the wearable cap of FIG. 32, may be utilized advantageously outside of the clinical setting. FIG. 33 is a pictorial illustration of a timeline for use of an EMT system, including the cap of FIG. 32, for imaging a human head in response to the onset of stroke symptoms in a patient.” [0123] displays a unified image).

Regarding claim 20, the combination of Cao, Semenov and Semenov ‘740 generally discloses the method above and further Semenov ‘740 teaches the method of generating 4D differential (dynamic) fused images is used as part of a method of monitoring viability and/or functional conditions of biological tissue utilizing 4D dynamic fused electromagnetic pattern recognition tomography (“reveal the pathophysiological changes in brain tissue that result from the stroke” [0011], “At least some embodiments of the EMT systems presented herein, including without limitation the mobile embodiments such as the one presented in FIGS. 29-31 and the wearable cap of FIG. 32, may be utilized advantageously outside of the clinical setting. FIG. 33 is a pictorial illustration of a timeline for use of an EMT system, including the cap of FIG. 32, for imaging a human head in response to the onset of stroke symptoms in a patient.” [0123] use the image to monitor function of biological tissue).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
Though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of: 
In claim 3, wherein the object factor is determined as: 

    PNG
    media_image1.png
    213
    638
    media_image1.png
    Greyscale


In claim 4, wherein the object factor is determined as 

    PNG
    media_image2.png
    174
    645
    media_image2.png
    Greyscale


In claim 5, wherein the object factor is determined as:

    PNG
    media_image3.png
    216
    637
    media_image3.png
    Greyscale

In claim 6, wherein the step of forming a disturbed electromagnetic interference image includes calculation of 

    PNG
    media_image4.png
    193
    634
    media_image4.png
    Greyscale


In claim 7, wherein the step of recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interface images includes the calculation of sums 

    PNG
    media_image5.png
    219
    634
    media_image5.png
    Greyscale


In claim 8, wherein the step of recognizing electromagnetic interference patterns in the repeatedly formed disturbed electromagnetic interface images includes the calculation, for iteration i>1, 

    PNG
    media_image6.png
    300
    630
    media_image6.png
    Greyscale


Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Conclusion                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857